DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 and 5-11 are examined in this office action with claims 2-4 being cancelled and claims 1 and 5-11 were amended in the reply dated 8/11/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “applying a positive external gas pressure difference alone to a supply end associated with the chamber to drive liquid metal out of the opening in the nozzle to remove contaminants from the opening in the nozzle.” Applicant does not point to any particular part of the specification for support for this amendment. There is no explicit statement of applying a positive external gas pressure difference, nor that it alone is applied to a supply end associated with the chamber. While paragraph [0013] mentions different purging methods including external air pressure difference, it does not state that this pressure is applied to the supply end nor that it alone is applied to remove contaminants from the nozzle. Contrary to claim 1, paragraph [0013] defines purging as an extra flow of liquid so these forms would be in addition to the normal supply of liquid metal rather than in exclusion thereof. Therefore, the specification does not provide support for applying a positive external gas pressure difference alone to a supply end associated with the chamber to drive liquid metal out of the opening in the nozzle. Claim 5 is also rejected as it depends from claim 1 and does not solve the above issue.

Claim 6 has been amended to include the limitation “chemically removing a clogging material from the nozzle by applying a material to the clogging material that chemically reacts with the clogging material to dissolve the clogging material.” Applicant does not point to any particular part of the specification for support for this amendment. While paragraphs [0023] and [0026] mention chemically weakening or dissolving the clogging material, both of these recitations are in relation to using flux to chemically weaken or dissolve the clogging material, not the claimed “a material”. Thus the specification does not support all materials being used to react with the clogging material to dissolve the clogging material. Claims 7 and 9-11 are also rejected as they depend from claim 6 and do not solve the above issue.

Claim 7 has been amended to include the limitation “submerging the nozzle in a molten metal that contains a flux”. Applicant does not point to any particular part of the specification for support for this amendment. Paragraph [0024] of the specification notes that “the nozzle face and potentially the orifice edges can be cleaned by submerging the nozzle in a molten metal or salt loaded with flux or other chemicals” (emphasis added). Thus applicant discloses submerging the nozzle in molten metal or flux but not a molten metal that contains a flux. The only other mention of mixture of flux and metal is in paragraph [0028], but in this disclosure the mixing of flux and metal is occurring in the nozzle. Thus the specification does not provide support for submerging the nozzle in a molten metal that contains a flux. 

Claim 9 has been amended to include the limitation “emitting the liquid metal from the nozzle at a pressure less than an ejection pressure to flood a face of the nozzle”. Applicant does not point to any particular part of the specification for support for this amendment. Paragraph [0025] of the specification relates to flooding the front face of the nozzle with metal and notes that “By using electrical pulses of insufficient length or intensity to deposit drops, the front face of the nozzle can be flooded with metal”. While this relates to the use of insufficient length or intensity of electrical pulses to flood the front face of the nozzle, this does not disclose emitting liquid metal at a pressure less than an ejection pressure in order to flood a face. Thus the specification does not support emitting liquid metal at a pressure less than an ejection pressure in order to flood a face.

Claim 10 has been amended to include the limitation “forcing the material into the nozzle to contact the clogging material and pulling the material from the nozzle”. Applicant does not point to any particular part of the specification for support for this amendment. Paragraph [0028] of the specification mentions that “fluxes could be pulled back through the nozzle, allowed to mix with the metal inside the nozzle, or expected to float to the top of the pump in the case of fluxes which are less dense than aluminum”. However, there is no statement that the material can be pulled. Further, this recitation is discussing the flux being pulled into the nozzle, not material being pulled from the nozzle. Thus the specification does not provide support for pulling material from the nozzle.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “pulling the material from the nozzle” in the final line. As this material includes molten or liquid materials (see paragraph [0028] of the specification noting that this includes molten metal and molten fluxes), it is not clear how a liquid is pulled from a nozzle. Claim 11 is also rejected as it depends from claim 10 and does not solve the above issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0379664 A1 of Gibson.
As to claim 6, Gibson discloses where the nozzle can include a housing 202, one or more magnets 204, and electrodes 206 (Gibson, paragraph [0036]; see also FIGs 2A-2C), meeting the claim limitation of a chamber having an electromagnetic actuator for causing the liquid metal to be ejected as Gibson notes that liquid metal is ejected through the discharge orifice through MHD forces generated using the one or more magnets and the electrodes (Gibson, paragraph [0036]). Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B). This meets the limitation of chemically removing the clogging material from the nozzle by applying a material to the clogging material that chemically reacts with the clogging material to dissolve the clogging material as the liquid metal on the ceramic rod picks up the dross from the nozzle, thereby it is chemically reacting with the dross (Gibson, paragraph [0111]).

Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0217134 A1 of Rasa.
As to claim 6, Rasa discloses where the actuation means involves a magnetic field generating means and an electrical current generating means being configured for providing a actuation pulse for expelling droplets of the electrically conductive fluid from the fluid chamber through the orifice (Rasa, paragraph [0011]), thereby meeting the claim limitation of an electromagnetic actuator as the actuation means comprises both magnetic field and electric current generating means, it is an electromagnetic actuator. 
Rasa discloses using a maintenance pulse where the jetting stability is restored by removing impurities from the vicinity of the orifice that were hampering the jetting process (Rasa, paragraph [0033]), thereby chemically removing the clogging material from the nozzle by applying a material to the clogging material that chemically reacts with the clogging material to dissolve the clogging material as the electrically conductive fluid, i.e. molten metal, is removing the impurities, i.e. clogging material, from the opening, i.e. nozzle.

As to claim 10, Rasa discloses applying a maintenance pulse to at least a part of the electrically conductive fluid in the part of the chamber provided with the magnetic field, the maintenance pulse being configured to retract a meniscus of the electrically conductive fluid into the fluid chamber (Rasa, paragraph [0011]), whereby retracting a meniscus of the fluid into the fluid chamber means that the material has been forced into the nozzle, meeting the claim limitations.
While it is not clear what is meant by “pulling the material from the nozzle”, see 112(b) rejection above, for the purposes of applying prior art Rasa’s disclosure of applying an actuation pulse for expelling droplets of the electrically conductive fluid thorough the orifice (Rasa, paragraph [0011]) will be interpreted as meeting the claim limitation as Rasa is disclosing where the material is removed from the nozzle and therefore is accomplishing the method step of “pulling” the material from the nozzle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson in view of US 2013/0141491 A1 of Krichtman.
As to claim 1, Gibson discloses magnetohydrodynamic (MHD) printing of molten metal (Gibson, paragraph [0001]) where a fluid chamber contains liquid metal and a magnetohydrodynamic force is created in the liquid metal, causing a drop or stream of liquid metal to be expelled from a discharge orifice of a nozzle (Gibson, paragraph [0003]; see also FIG. 2A-2C), meeting the limitation of a nozzle which ejects liquid metal through an opening. Gibson discloses several techniques for removing dross, which is solid or semi-solid materials containing oxides (Gibson, paragraph [0102]). 
However, Gibson does not disclose applying a positive external gas pressure difference alone to a supply end associated with the chamber to drive liquid metal out of the opening in the nozzle to remove contaminants.
Krichtman relates to the same field of endeavor of 3D printing of liquids through nozzles (Krichtman, paragraph [0101]). Krichtman teaches that it is known in the field of printing that inkjet printing heads require periodic purging to clean the printing nozzles and maintain printing quality (Krichtman, paragraph [0002]). Krichtman teaches that during purging, an appropriate extra pressure is applied externally to the printing liquid and through the printing head for an appropriate duration to push forcefully ink out of the printing head through the nozzles (Krichtman, paragraph [0073]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add extra pressure applied externally to the printing liquid and through the printing head for an appropriate duration to push forcefully ink out of the printing head through the nozzles as taught by Krichtman into the method of cleaning a nozzle disclosed in Gibson, thereby purging to clean the printing nozzles and maintain printing quality (Krichtman, paragraph [0002]).

As to claim 5, as Krichtman teaches that during purging, an appropriate extra pressure is applied externally to the printing liquid and through the printing head for an appropriate duration to push forcefully ink out of the printing head through the nozzles (Krichtman, paragraph [0073]), this meets the claim limitation as if the liquid is coming out of the nozzle, it is necessarily overcoming the capillary pressure at the liquid bead at the nozzle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson in view of EP 1072331 A1 (with provided English translation) of Holzmann. 
As to claim 8, claim 8 depends on claim 6 and the relevance of Gibson regarding claim 6 is set forth supra. Gibson discloses techniques for removing dross, which is solid or semi-solid materials containing oxides and in some instances additional contaminants (Gibson, paragraph [0102]) and Gibson discloses a cleaning process (Gibson, paragraph [0111]; see also FIG. 16) where a ceramic rod is moved in vicinity of a nozzle, having a meniscus with an amount of dross and a bead of metal is jetted onto a top surface of the ceramic rod and then the ceramic rod presses the bead of metal against the nozzle (Gibson, paragraph [0112]; see also FIG 17 A-B), however Gibson does not explicitly disclose contacting the nozzle with a salt loaded with flux.
Holzmann relates to cleaning devices for metallurgical furnaces (Holzmann, paragraph [0001]). Holzmann teaches that when metals with easily oxidizable components are melted, dross is formed which attaches to the furnace walls and is difficult to remove (Holzmann, paragraph [0002]). Holzmann teaches using fluxes containing chloride or fluoride (Holzmann, paragraph [0002]). Holzmann teaches that these fluxes melt the dross off the furnace wall (Holzmann, paragraph [0002]). 
As Gibson and Holzmann both relate to methods of cleaning oxides and other contaminants, i.e. dross, from areas exposed to molten metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of contacting the equipment touching liquid metal, in this case the nozzle, with flux as taught by Holzmann, into the method of cleaning the nozzle disclosed by Gibson, thereby melting the dross off the nozzle (Holzmann, paragraph [0002]). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0379664 A1 of Gibson in view of US 3153602 of Duckett.
As to claims 10 and 11, claims 10 and 11 depend on claim 6 and the relevance of Gibson regarding claim 6 is set forth supra. However, Gibson does not disclose forcing the material into the nozzle to contact the clogging material nor where the material is molten flux.
Duckett relates to a method of treating vessels which are adopted to hold molten metal and is more particularly concerned with a method of treating such vessels which have contained molten metal and which are still contaminated thereby, to render them fit for further use (Duckett, col 1, lines 11-15). Duckett teaches treating a vessel which has contained molten metal – which reads upon a nozzle -- and which is still contaminated as a result thereof with a powdered salt flux, causing the powder to melt in contact with the contaminated inner surface of the vessel, allowing the molten salt flux to remain in situ with such surface for a standing period and thereafter removing the spent molten salt flux and entrained contaminates from the vessel (Duckett, col 2, lines 12-22). Duckett teaches that this process prevents contamination of subsequent charges (Duckett, claim 1).
As Gibson discloses a process involving cleaning the byproducts of molten metal and Duckett teaches a method of cleaning contaminants associated from molten metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute treating a vessel such as a nozzle with powdered flux which becomes molten salt flux and removing the spent molten salt flux from the nozzle as taught by Duckett into the method of cleaning a nozzle disclosed by Gibson, thereby preventing contamination of subsequent flow through the nozzle (Duckett, claim 1).
While it is not clear what is meant by “pulling the material from the nozzle”, see 112(b) rejection above, for the purposes of applying prior art Duckett’s disclosure of removing the spent molten salt flux and entrained contaminates from the vessel, i.e. nozzle (Duckett, col 2, lines 12-22) will be interpreted as meeting the claim limitation as Duckett is disclosing removing the contaminants, i.e. clogging material, from the nozzle, thereby it is being “pulled” from the nozzle.

Response to Arguments
With respect to the drawing objections, applicant’s amendments to Figures 3, 6, 7A, 7B, 8, 9, 10, 11A, 11B, 12 cure the issue concerning reference sign 120 and therefore the objection is withdrawn. 
With respect to the objections to claims 10 and 11, applicant’s amendments have removed the duplication of “including comprising” and therefore the objection is withdrawn. 
With respect to the 112(b) rejections of claims 5 and 9, applicant’s amendments have cured the indefiniteness issues and the rejections are withdrawn. 
Applicant’s arguments, see page 6, second paragraph, filed 8/11/22, with respect to the102 rejection of claims 1-4 over Bell have been fully considered and are persuasive.  The rejection of 6/3/22 has been withdrawn. 
With respect to the 102 rejection of claim 1 over Gibson and Rasa, it is agreed that Gibson alone does not teach applying a positive external gas pressure difference to a supply end of a chamber containing liquid metal (Applicant’s remarks, pg. 6, 3rd paragraph) and that Rasa does not disclose a positive external gas pressure. Therefore the 102 rejection of claim 1 is withdrawn. However, a new rejection is made in view of Krichtman above.
With respect to the rejection of claim 5, while it is agreed that Gibson alone does not teach where an external gas pressure overcomes a capillary pressure of liquid metal (Applicant’s remarks, pg. 7, 1st paragraph), a new rejection is made in view of Krichtman above to address the new claim limitations.
With respect to the rejection of claim 6, applicant argues that the ceramic rod of Gibson (Applicant’s remarks, pg. 7, 2nd paragraph) and the electromagnetic maintenance pulse of Rasa (Applicant’s remarks, pg. 7, 3rd paragraph) does not dissolve the clogging material and therefore not each and every element of claim 6 is disclosed. 
However, the rejection under Gibson and Rasa both note that it is the liquid metal (in the case of Gibson) and electrically conductive fluid (in the case of Rasa) is interacting with and removing the clogging material. Therefore the limitations are met and the rejection is maintained.
With respect to the rejection of claim 10, applicant argues that the electromagnetic maintenance pulse does not force material into the nozzle and does not pull material from the nozzle (Applicant’s remarks, pg. 7, last paragraph).
However, by retract a meniscus of the electrically conductive fluid into the fluid chamber, Rasa is forcing material into the nozzle, i.e. the meniscus of the electrically conductive fluid, and by then expelling droplets of the electrically conductive fluid thorough the orifice (Rasa, paragraph [0011]), Rasa is disclosing where the material is removed i.e. “pulled” from the nozzle. Therefore the limitations are met and the rejection is maintained.
With respect to claim 11, it is agreed that Rasa does not teach where molten flux is forced into the nozzle (Applicant’s remarks, pg. 8, first paragraph), therefore the rejection is withdrawn.

With respect to the 103 rejection of claim 7 over Gibson, it is agreed that Gibson does not teach submerging a nozzle in a molten metal that contains a flux (Applicant’s remarks, pg. 8, 2nd paragraph). Therefore the art rejection is withdrawn. However, see 112(a) rejection above concerning written support for submerging a nozzle in a mixture of molten metal and flux.

With respect to the 103 rejection of claim 8 over Gibson in view of Holzmann, applicant argues that Holzmann does not remedy the deficiencies of Gibson because it does not teach or suggest the use of a salt loaded with flux to clean the dross from furnace walls (Applicant’s remarks, pg. 8, last paragraph). 
However, as this is exactly what Holzmann is teaching, it is not clear what applicant’s objection is. It appears that applicant is alleging that Holzmann is non-analogous art. In response to applicant's argument that Holzmann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Gibson and Holzmann relate to removing impurities that have become stuck to equipment that deals with molten metal. As Holzmann discloses a method for removing this dross buildup from a furnace wall, this would be applicable to a nozzle which also comes into contact with molten metal in the same way.

Applicant’s arguments, see page 10, first two paragraphs, filed 8/11/22, with respect to the 103 rejection of claim 9 have been fully considered and are persuasive. It is agreed that Gibson does not disclose flooding a face of the nozzle followed by applying strontium mesh to the liquid metal. Further, neither Holzmann nor Miller remedies this deficiency. Therefore, the rejection of 6/3/22 has been withdrawn. However, see 112(a) rejection above concerning written support for emitting the liquid metal from the nozzle at a pressure less than an ejection pressure to flood a face of the nozzle.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733